Citation Nr: 9902833	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant had verified service from May 1967 to May 1969 
and from May 1976 to January 1990.  Other active service 
prior to May 1976 is indicated but has not been verified.  

This appeal was originally before the Board of Veterans 
Appeals (the Board) from rating decisions of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellants claims for 
increased evaluations for disabilities of the low back and 
both knees as well as the claim for a compensable rating for 
bilateral hearing loss.  In September 1995, the Board issued 
a final decision as to the claims for increased ratings for 
disabilities of the back and knees but remanded the hearing 
loss issue for further development.  The requested 
development was accomplished and the claim is now ready for 
appellate review.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veterans claim for an increased 
rating for hearing loss.

2. The veterans service-connected bilateral hearing loss is 
currently manifested by a pure tone threshold average of 38 
decibels in the right ear and 24 decibels in the left ear.  
He has a speech recognition ability of 92 percent in the 
right ear, and 96 percent in the left ear.  Based on this, 
the veteran has level I hearing in the right ear and Level I 
in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible. His assertion that his hearing 
loss is more severe than currently evaluated is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
Schedule for Rating Disabilities (Schedule) based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual. 38 C.F.R. § 4.10 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
auditory acuity with hearing loss increasing with each level 
to the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85 and Part 4, Codes 6100 to 6110 (1998).

Impairment of auditory acuity is meant as organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).  Furthermore, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The records shows that the veteran had 
considerable exposure to hazardous noise serving as an 
infantryman in service.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veterans disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evidence of the veterans current hearing loss disability 
consists of the results of four VA audiological examinations 
conducted in March 1990, December 1992, and October 1995.  

In the March 1990 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 5	 10	 10	 20	 65 
LEFT:		 5	 10	 10	 10	 45

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 26 decibels for the right ear, and 
19 decibels for the left ear.  This report also indicated 
that the chief of the VA audiology clinic certified that the 
veterans accent precluded a valid speech recognition test 
and it was requested that the veterans hearing loss be 
evaluated on the basis of puretone averages only in 
accordance with 38 C.F.R. § 4.85(c).

In the December 1992 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500	1000	2000	3000	4000 
RIGHT:	 5 	 0 	 15 	 25 	 80
LEFT:		 0 	 5 	 15 	 15 	 50

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 30 decibels for the right ear, and 
21 decibels for the left ear.  However, the results of that 
examination were not provided on a VA Form 10-2464.  Rather, 
the examiners findings and remarks, on a computer printout, 
seem to be responses to specific numbered questions.  
Unfortunately, a copy of these questions is not included in 
the claims folder; thus, the results of the speech 
recognition test can not be definitely ascertained.  

As a result of the Boards Remand dated September 1995, the 
veteran was afforded two additional VA audiological 
examinations in October 1995.  

In the October 2, 1995 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 10	 10	 10	 25	 75 
LEFT:		 5	 10	 10	 10	 45

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 30 decibels for the right ear, and 
19 decibels for the left ear.  This report also shows that 
speech recognition was 94 percent for the right ear, and 96 
percent for the left ear.  It was noted that word recognition 
ability was good bilaterally; and discrimination rollover was 
not noted in the right ear.  However, the examiner did not 
comment on whether the use of the speech recognition scores 
was appropriate due to the veterans accent.  

In the October 25, 1995 VA audiological examination, pure 
tone thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 10	 15	 20	 35	 80 
LEFT:		 5	 10	 15	 15	 55

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 38 decibels for the right ear, and 
24 decibels for the left ear.  This report also shows that 
right ear speech recognition was 92 percent for the right 
ear, and 96 percent for the left ear.  In addition, the 
examiner specifically commented that while the veteran did 
exhibit some evidence of foreign accent, the speech 
recognition scores seemed to be valid based on the test 
results and the veterans responses to speech stimuli.

Under the criteria set forth in the Schedule, the veterans 
hearing loss as measured in both of the October 1995 VA 
audiological examinations is assigned Level I for the right 
ear and Level I for the left ear.  This degree of bilateral 
hearing loss, under the Schedule, warrants the assignment of 
a 0 percent or noncompensable evaluation under 
Diagnostic Code 6100.

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based 
on a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against the veterans claim for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.87, Diagnostic Code 
6100 (1998).  Lendenmann v. Principi, 3 Vet. App. 345 (1992).



ORDER

An increased rating for bilateral hearing loss is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
